Citation Nr: 9922677	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-25 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether overpayment in the amount of $1,876.13, was properly 
created.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had service from September 1945 to December 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO).  In connection with this 
appeal the veteran and his spouse presented testimony before 
a member of the Travel Board in May 1999; a transcript of 
that hearing is associated with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An overpayment of compensation benefits resulted when VA 
failed to terminate additional compensation benefits based on 
A.'s dependency and school attendance upon her election of 
Chapter 35 education benefits.

3.  The veteran knew that continued additional compensation 
benefits based on A.'s dependency and school attendance 
status should have terminated after her election of Chapter 
35 education benefits, and was aware of but did not inform VA 
of its error in continuing such benefits.


CONCLUSION OF LAW

An overpayment of compensation benefits in the amount of $ 
1,876.13, was not due to error solely on the part of VA, and, 
accordingly, the indebtedness was properly established.  38 
U.S.C.A. §§ 5107, 5112 (West 1991); 38 C.F.R. §§ 3.500(b), 
21.3023 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is service-connected for residuals of a skull 
fracture.  Since the 1950s he has been receiving compensation 
benefits based on such disability.  In correspondence dated 
in December 1982, the RO advised the veteran that his 
compensation award had been amended and that such amendment 
included additional benefits for his spouse and children.  
The veteran was advised that any change in the number or 
status of his dependents must be promptly reported to VA.  In 
July 1990, the veteran declared his child A. as a dependent.  
The veteran was again advised of the necessity to notify the 
VA of changes in dependency status in correspondence dated in 
December 1990.  Those records reflect that the veteran's 
daughter K. was also declared as a dependent and the veteran 
was receiving benefits based on her dependency and school 
attendance status until August 1993, at which time K. was 
awarded an educational allowance.  In a letter dated in 
November 1993, the veteran was advised that his award was 
reduced based on the loss of K. as a dependent child 
effective in August 1993.

Records reflect that the veteran provided information based 
on A.'s school attendance in January 1996 and that by letter 
also dated in January 1996 the RO advised the veteran that 
benefits for A. based on such would continue until 
July 1, 1996.  The veteran thereafter certified that A. would 
be attending college in August 1996; the RO requested further 
information.  In July 1996, A. completed a school attendance 
report in connection with VA education benefits.  

In April 1997 the veteran indicated that A. was attending a 
community college until graduation.  In a letter dated in May 
1996, the RO advised the veteran that payments for A. would 
continue until June 1, 1998.  In May 1997, the RO proposed to 
reduce the veteran's awards based on evidence showing A.'s 
election of Chapter 35 education benefits on July 9, 1996.  
The veteran immediately requested reduction of benefits to 
minimize the debt created.  The overpayment created was in 
the amount of $1,876.13.

38 C.F.R. § 21.3023 (1998) provides for the nonduplication of 
VA benefits.  That provision provides that a child who is 
eligible for educational assistance and who is also eligible 
for compensation based on school attendance must elect 
whether he or she will receive educational assistance or 
compensation, and that an election of educational assistance 
is a bar to subsequent payment or increased rates or 
additional amounts of compensation on account of the child 
based on school attendance on or after the age of 18 years.  
The commencement of a program of education constitutes an 
election.  

The veteran in this case argues that he was not informed that 
continued benefits for A. were not proper.  He argues that he 
filed the appropriate forms in a timely manner and that he 
and his spouse continued to support A. in her education 
despite her receipt of education benefits.

A debtor may dispute the amount or existence of a debt, which 
is a right that may be exercised separately from a request 
for waiver or at the same time.  38 C.F.R. 1.911(c)(1) 
(1998).  In this case, the RO has deferred development of the 
veteran's waiver request pending determination with respect 
to the creation question.

In order for the Board to determine that the overpayment was 
properly created, it must be established that the veteran was 
not legally entitled to the benefits in question, or if there 
was no legal entitlement, then it must be shown that VA was 
not solely responsible for the veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
veteran neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the veteran's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. § 
5112(b)(9)(10); 38 C.F.R. § 3.500(b).


Persons dealing with the Government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations "regardless of actual knowledge of what is in 
the [r]egulations or of the hardship resulting from innocent 
ignorance."  See Morris v Derwinski, 1 Vet. App. 260, 265 
(1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-385, 68 S. Ct. 1, 3, 92 L.Ed. 10 (1947)).

In May 1999, the veteran appeared at a personal hearing and 
testified relevant to the overpayment issue.  The veteran 
stated that he filled out all required forms pertinent to 
A.'s college attendance, that VA had notice of A.'s benefit 
election, and that it was thus VA error that the indicated 
deduction did not take place.  The veteran admitted that he 
was aware that he would not continue to receive a dependent's 
allowance for A. after her election of Chapter 35 benefits, 
but that he believed it was VA's place to take care of it.  
He indicated that the amounts of monthly compensation 
benefits received could vary based on cost of living and 
other factors and that he was only aware that he was in fact 
continuing to receive benefits when VA notified him of said 
fact.

The Board notes that in correspondence dated prior to 
notification of overpayment, the RO referenced dependent's 
benefits for A. as continuing.  The Board also notes that the 
veteran's other daughter, K., similarly elected benefits 
under Chapter 35 and her dependency benefits to the veteran 
were terminated based on such.  He was aware of that.  
Moreover, the veteran is charged with knowledge of VA 
regulations in the course of receiving VA benefits.  

Although the Board does not dispute that VA's receipt of A.'s 
election of Chapter 35 benefits and other documents relevant 
to her college attendance served as notice to VA that a 
reduction in benefits to the veteran was warranted, the Board 
finds that based on the veteran's own admissions, his prior 
experience with daughter K., and the RO's reference to 
continued benefits to A. after the fact of her election, the 
veteran knew or reasonably should have known that continued 
benefits based on his daughter's dependency and school 
attendance status should have terminated after her election 
of Chapter 35 education benefits.  His omission in not 
informing VA of its error contributed to the creation of the 
overpayment.  Therefore, the Board must conclude that 
overpayment in the amount of $1,876.13 did not result solely 
because of VA administrative error.  Thus, the veteran's 
claim to find that the overpayment was improperly created is 
denied.  38 U.S.C.A. § 5112(b)(9)(10); 
38 C.F.R. § 3.500(b).


ORDER

Insofar as overpayment in the amount of $1,876.13 was 
properly created, the appeal is denied.


REMAND

After being notified of overpayment in the amount of 
$1,876.13, the veteran argued that such was improperly 
created and, in the alternative, requested a waiver of 
recovery of such overpayment amount.  The RO developed the 
creation issue and deferred discussion of the waiver issue.  
Herein above, the Board has found that the overpayment was 
properly created.  However, as the veteran has requested 
waiver of any overpayment found to be properly created, such 
question must be answered pursuant to 38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1.963, 1.965 (1998).  First, the 
Committee for Waivers and Compromises (Committee) must render 
a decision as to waiver, not yet accomplished in this case.

Accordingly, the case is remanded for the following:

1.  The veteran should be requested to 
furnish a complete and current financial 
status report.  The RO should also 
request any other development deemed 
appropriate to the waiver issue.


2.  The RO should refer the veteran's 
claim to the Committee for formal 
consideration of the veteran's claim of 
entitlement to a waiver of the recovery 
of the overpayment of VA compensation 
benefits, taking into consideration the 
evidence requested above.  The Committee 
should determine whether recovery of the 
indebtedness would be against equity and 
good conscience, thereby permitting 
waiver under 38 U.S.C.A. § 5302(a) and 38 
C.F.R. §§ 1.963(a), 1.965(a).  If the 
action taken by the Committee is adverse, 
the RO should issue the veteran and his 
representative a supplemental statement 
of the case that contains a summary of 
the relevant evidence and a citation and 
discussion of all of the applicable laws 
and regulations to include a discussion 
of the cited elements of equity and good 
conscience.  The veteran should be 
advised of the requirements by which to 
perfect an appeal with respect to that 
issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

